Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims X1 through 12 and 14 through 20 (now renumbered Claims 1 - 19) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 15 and 20 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the continuous electrode is deposited on a first branch connected on a first side of the continuous section and on a second branch connected on a second side of the continuous section, wherein the continuous electrode spans across the continuous section between the first branch and the second branch; wherein the continuous electrode is configured to take measurements along the width of the continuous section.


Claims 2 through 12, 14 and 16 through 19 are allowable for being dependent upon independent claims 1 and 15.  


 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622